DETAILED ACTION
Claims 1, 8, and 15 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 11/11/2021, 02/14/2022, and 03/31/2022 have been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Remarks
The instant application is relationship to co-pending application 17/129120, 17/129233, and 17/129337.

Claim Objections
Claims 7, 11, and 18 are objected to because of the following informalities:  
Regarding claim 7, the claim recites “…that that is performed…” in line 2 appears a typo error.  
Regarding claims 11 and 18, the claims recite “is does not exist” in line 4 appears a typo error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the language of:
“creating a new row in an aggregates index, the row including data for a first object ID of a first object, and a timestamp indicating a time of an action on the first object; 
recursively performing the following steps:
determining a next ancestor object of the first object by moving up a directory structure including the first object; and
           	for each ancestor object, creating a new row in the aggregates index, the timestamp indicating the time of the action on the first object and identifying the first object as being the object ID on which the action was taken that resulted in the new row being created.”
	
In fact, claim 1 recites the limitations of “…performing…: determining a next ancestor object…;” and “identifying the first object…”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  For example, the steps of “performing”, “determining”, and “identifying” in the context of this claim encompass the user manually create a new row and timestamp of the action on the first object and determining and identifying the object information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III (analysis under Step 2A, Prong I).
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using one or more storage device and a processor to perform the creating, determining, identifying steps.  The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating a row for object) such that it amounts no more than mere instructions to apply the exception using a generic computer component, see Mayo, 566 U.S. AT 84.  Also, the further additional limitation of “creating a new row in an aggregates index, …;” and “… creating a new row…” represent an insignificant extra solution for aggregated data, therefore does not integrate the abstract idea into a practical application of “how” to perform the maintaining index data. Thus, it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)-(c), (e)-(h) (analysis under Step 2A, Prong II).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor” and “at least one computer readable medium” for performing the steps of  creating, determining, and identifying amount to no more than mere instructions to apply the exception using a generic computer components, e.g., a processor and a computer readable medium. Furthermore, the additional limitation of “creating a new row in an aggregates index, …;” “…creating a new row…” represent an insignificant extra solution activity of aggregating data. This limitation generally describe the maintaining an aggregate index including fields for an object ID in a directory structure and for an action object ID at a timestamp. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(d) (analysis under Step 2B).

Claims 2-7, 11, and 18 depend on independent claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15; and therefore, claims 2-7, 11 and 18 recite the same abstract idea as well as the above indicated analysis.
Regarding claim 2, the claim recites further additional limitations “wherein each row in the aggregates index includes an aggregated value for aggregated data for all descendants of an object ID that is the subject of the row” that further providing a definition to each row in the aggregate index, which are insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites further additional limitations “wherein the aggregates index includes a plurality of immutable rows, whereby any row in the aggregates index represents the aggregated data for the object ID represented in that row during a time period starting at the timestamp represented in that row and ending at a later timestamp represented in another, later written, row for the object ID” that further providing a definition to the aggregate index including the immutable rows, which these are insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components; thus, are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. 
Next, the claim further recites additional elements of “represents”, “represented” the aggregate data which represents an insignificant extra solution activity that does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving or transmitting data for displaying via a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites further additional limitations “wherein the aggregated data is an aggregated value for at least one category including a number of bytes occupied by all objects located under the object in the directory structure, or a number of objects under the object in the directory structure”  that further providing a definition to the aggregate data IS an aggregated value, which are insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components; thus, are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 5 and 6, the claims recite the additional elements of “receiving”, “obtaining”, and “returning” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The steps of “receiving”, “obtaining”, and “returning” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer components; thus, are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 7, the claim recites additional limitations for further providing the definition of “the creating the new row” is “a synchronous process” which does not appear to be tied to a practical application and also does not amount to significantly more than the abstract idea. Next, the step of “a synchronous process” and “is performed”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the mind (e.g., an observation, evaluation, judgment, option, etc.). Thus, these additional limitations, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
The claim recites additional limitation of “the creating the new row” represents an insignificant extra solution activity. Therefore, taken alone or in combination, this additional limitation does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 11 and 18, the claims depend to claims 8 and 15; thus, the claims recite the additional elements of “determining…” and “identifying the object ID …”, as drafted, are mental processes that falls in the “Mental Processes” grouping of abstract idea.  Further additional steps of “receiving a query…”, and “returning data…” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The additional steps of “receiving”, and “returning” in claims 11 and 18 and the “maintain an aggregates index” in claims 8 and 15 do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regni et al., US Pub. No. 20150254272 (hereinafter as “Regni”).
Regarding claim 8, Regni teaches a non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system (pars. [0151-152]), cause the computing system to: 59085118- 676452_P1580US3 
maintain an aggregates index including fields for an object ID associated with an object included in a directory structure and for aggregated data at a timestamp (figs. 1D at element 109 that teaches the maintain an aggregate index at the index layer, fig. 1E at elements 120-121 wherein the aggregates index including fields for the objects, fig. 7B shown at least a field having object ID, and including the directory structure as shown in fig. 8-10 and 12, and pars. [0035-36], “file directory”, [0044], “…“object ID” for a stored data objects”, [0052] “time of creation of the data object” which interpreted as the aggregated data at a timestamp), the aggregated data being descriptive of an aggregation of the data for all descendants of the object (fig. 1E at elements 120-121 as shown an aggregated data being descriptive of an aggregation of the data (e.g., email address, area code, address, corporate address, name of CEO, stock listing, etc.) for all descendants of the object in element 122, and further pars. [0056-0057] disclose the hierarchical tree structure including folder and subfolder (parent node, child node) which is equivalent to descendants of an object). Also see Abstract and paragraphs 0036 and 0064-0065.
Claim 15 is rejected in the analysis of above claim 8; and the claims is rejected on that basis.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Regni et al., US Pub. No. 20150254272 (hereinafter as “Regni”), in view of Hammer et al., US  Pub. No. 20150199367 (hereinafter as “Hammer”).
Regarding claim 1, Regni teaches a method comprising:
            creating a new row in an aggregates index, the row including data for a first object ID of a first object, and a timestamp indicating a time of an action on the first object (see fig. 1E as shown as aggregates index, par. [0016] via “indexing layer 121 could be built on top of the tables 120, 121…”, and pars. [0052-0054] “…time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics…creating operation with the object ID for the data item…”, par. [0141] teaches addition/removal rows (row objects) implies to creating a new row in the index database (par. [0136]), which interpreted as aggregates index); 
recursively performing the following steps:
determining a next ancestor object of the first object by moving up a directory structure including the first object (pars. [0016] “…scroll row-by-row through it for records having the desired area code, instead, an index layer 121 could be built on top of the tables …specified moving down through the tree…”, and [0108-0109] e.g., modify by removing/update/moving the objects ID in directories from …hierarchy….  The examiner interprets that the file/object/data/document in tree/directory structure must have folder/subfolder and so on as ancestor/parent and child); and
           for each ancestor object, creating a new row in the aggregates index (fig. 1E as shown the aggregates index, and par. [0141] teaches addition/removal rows (row objects) implemented to creating a new row in the index database (par. [0136] e.g., “index database”=aggregate index which interpreted as aggregates index), the timestamp indicating the time of the action on the first object and identifying the first object as being the object ID on which the action was taken that resulted in the new row being created (pars. [0050-0055] “…time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics… indication that the object ID for the new data object is available and there are no competing requests for the same object ID…”, wherein the time of creation of the data object, last access time and last modification time of objects are interpreted as the timestamp indicating the time of the action (e.g., accessing) on the object(s), and object ID for identifying the object(s) in the row).
            To make record clearer regarding to the features of “moving file in a directory structure” whereas as stated above Regni teaches the features of moving file in directory structure.
            However Hammer, in the same field of endeavor (i.e., data processing), discloses of “moving file in a directory structure” (pars. [0057] teaches the tree directory as being data objects, [0058] teaches the indexing the data objects, pars. [0037-0038], “…data that is derived from one or more earlier-created, stored copies…data is moved to other storage…”, wherein the data is moved to other storage is interpreted as the moving file in a directory structure; and further see [0158], [0173 “file location within a file folder directory structure”, [0271], “…move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices…”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hammer with the teachings of Regni including the above indicated limitation to provide a user-centric interface into an information management system that provides a unified view of all of a user's desired documents, despite being stored in multiple, different locations, including archived or backup locations (Hammer: pars. [0020-0024]).

Regarding claim 2, Regni teaches:	
wherein each row in the aggregates index includes an aggregated value for aggregated data for all descendants of an object ID that is the subject of the row (fig. 1E at elements 122, 121, and 120 as shown the aggregates index includes an aggregated value, for aggregate data; and pars. [0056-0057] disclose hierarchical tree structure including folder and subfolder (parent node, child node), which is equivalent to descendants of an object). Also see Abstract and paragraphs 0036 and 0064-0065.

Regarding claim 3, Regni and Hammer teach: 
wherein the aggregates index includes a plurality of immutable rows (Regni: par. [0085], making the objects of a distributed consistent database other than its head object immutable (that is, they cannot be modified), and, using an ACID transactional process on KVS to effect any desired changes to the distributed consistent database. Here, in embodiment, objects containing intermediate pages, objects containing leaf pages, and the customer data objects referred to by the leaf pages are all made immutable), whereby any row in the aggregates index represents the aggregated data for the object ID represented in that row (Regni: fig. 1E as shown as aggregates index, par. [0016] via “indexing layer 121 could be built on top of the tables 120, 121…”) during a time period starting at the timestamp represented in that row and ending at a later timestamp represented in another, later written, row for the object ID (Regni: pars. [0052-0054], “…time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics…creating operation with the object ID for the data item…”, wherein the time of creation of the data object, last access time and last modification time of objects are interpreted as the timestamp; and further Hammer: par. [0173], “…data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name)… aging information (e.g., a schedule, such as a time period…”, wherein the last modified time is interpreted as the later timestamp, and/or the later written, and the data object name is interpreted as object ID).

Regarding claim 4, Regni and Hammer teach:
wherein the aggregated data is an aggregated value for at least one category including a number of bytes occupied by all objects located under the object in the directory structure, or a number of objects under the object in the directory structure (Regni: par. [0052], “size of data object” is interpreted as number of bytes as known by a skilled artisan; and Hammer: par. [0173], “…a data object size (e.g., a number of bytes of data), information about the content …creation date, file type (e.g., format or application type), last accessed time, application type (e.g., type of application that generated the data object…file location within a file folder directory structure…”.  Since the claim recites “at least one…., or…” as optional language, examiner has right to choose only one listed item for examining purpose).

Regarding claim 5, Regni teaches:
receiving a request to provide aggregate data from the aggregates index, wherein the request specifies a search object ID and a timestamp value or range (pars. [0045-0048], e.g., search/query object ID range; and further see pars. [0058], “the ranges of object ID” associated with the timestamp value, [0136], and [0135-0138], e.g., “…query in to the table…the row that match the query term…each column in the row structure…”);  
            obtaining the aggregate data for the search object ID and the timestamp from a single row in the aggregates index (pars. [0045-0048], e.g. search/query object ID range; and further see pars. [0135-0138], e.g., “…query in to the table…the row that match the query term…each column in the row structure…”); and 
            returning the aggregate data in response to the request (pars. [0052], “a particular data object may be returned along with the data object whenever the data is accessed”, and [0136-0138], “…obtain the result of the query…”).

Regarding claim 6, Regni teaches:
receiving a request to identify changes made under a search object ID, wherein the request specifies the search object ID and a timestamp value or range (see pars. [0043-0048], “…failing node's object ID range and update the finger table routing information of the affected nodes along the ring…” and [0052], [0055], e.g., “…modify/updating”);
obtaining the object ID on which the action was taken from any row matching the request (pars. [0045-0048], e.g., search/query object ID range; pars. [0050-0055] “…time of creation of the data object, …, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics… indication that the object ID for the new data object is available and there are no competing requests for the same object ID…”, wherein the time of creation of the data object, last access time and last modification time of objects represent the time of the action (e.g., accessing) on the object(s), and object ID for identifying the object(s) in the row, and further see par. [0136]); and 
            returning the object ID on which the action was taken at the timestamp value or in the timestamp range (pars. [0050-0055] “…time of creation of the data object, …, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics… indication that the object ID for the new data object is available and there are no competing requests for the same object ID…”, wherein the time of creation of the data object, last access time and last modification time of objects are interpreted as the timestamp indicating the time of the action (e.g., accessing) on the object(s) via object ID; and pars. [0136-0138], “…obtain the result of the query…” is implemented the “returning the object ID” at the timestamp value/range, [0052-0054], “…time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics…creating operation with the object ID for the data item…”).

Regarding claim 7, Regni teaches: wherein the creating the new row in the aggregates index is a synchronous process that is performed in coordination with an update of at least one authoritative table (see pars. [0052-0054], “…The user defined meta-data can be any attribute of the data object defined by the user…updated as appropriate when an object is accessed…”, wherein the “object” is interpreted as the  authoritative table, and “updated” is interpreted as the synchronous, par. [0089], “referring to FIG.7b and FIG. 8, … If a page is to be add 804, a new entry 722 having a new page ID and corresponding object ID for the new page is added 807 to the working mapping table 720…”).

Claims 9-11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Regni et al., US Pub. No. 20150254272 (hereinafter as “Regni”), in view of LIANG et al., US Pub. No. 20210303537 (hereinafter as “Liang”).
Regarding claim 9, Regni teaches:
receive a query identifying at least the object ID (pars. [0045-0048], e.g., search/query object ID range; and further see [0136], and [0135-0138], e.g., “…query in to the table…the row that match the query term…each column in the row structure…”);
when the object ID exists in the aggregates index and is associated with a time value, return data from the row in the aggregates index (par. [0057], “In the case of GET operations, a RESERVE command with "GET" intent is sent to every node having the data object. If the RESERVE command is responded to favorably (which indicates that the data object exists…), the data item is returned to the caller” wherein the data object(s) as explained above is/are associated with the object ID and time of creation (or timestamp), see pars.[0052-0054], “…time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics…creating operation with the object ID for the data item…”, and data is from row in the aggregated index in figs. 1E and 7B) 
Regni does not explicitly teach the claim feature “time range.”
In the same field of endeavor (i.e., data processing), Liang teaches: “time range” (pars. [0020], “the timeline” is interpreted as the time range, [0022], “identifying a time range and object(s)…”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Liang with the teachings of Regni including the above indicated feature for facilitating to expedited search, identification, accessing, and retrieval of the database log records more efficiently (Liang: pars. [0020-0022]).

Regarding claim 10, Regni teaches: wherein the query (pars. [0045-0048], e.g., search/query) is for an aggregated value under the object ID (pars. [0136], and [0135-0138], e.g., “…query in to the table…the row that match the query term…each column in the row structure…”, wherein the table stores as an aggregated value, see fig. 1E).

Regarding claim 11, Regni teaches: 
receive a query for an aggregated value under the object ID (pars. [0045-0048], e.g., search/query object ID range; and further [0135-0138], e.g., “…query in to the table…the row that match the query term…each column in the row structure…”, wherein the table stores as an aggregated value, see fig. 1E); 
determine that the object ID is does not exist in the aggregates index (fig. 1E is clearly shown the aggregates indexes include data and value in rows/columns as known by a skilled artisan; and further in pars. [0048], “the filing node’s object ID range”, and [0049], “routing table reconfiguration is not required in the face of a node fail” which interpreted as the object ID is not exist because the node is associated to the object ID as explained above); 
identify the object ID in the aggregates index a most recent time (pars. [0136-0138], “…obtain the result of the query…” implies the “returning the object ID” at the timestamp value/range, [0052-0054], “…, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics…creating operation with the object ID for the data item…”, wherein the last access time and last modification time of data object associated with the object ID are interpreted as “a most recent time”) and
return data from the row in the aggregates index include the object ID at the most recent time (pars. [0135-0138], e.g., “…query in to the table…the row that match the query term…each column in the row structure…”, and “obtain the result of the query…” implies to the return data at the last access time=most recent time).  
Regni does not explicitly teach the claim feature “time range.”
In the same field of endeavor (i.e., data processing), Liang teaches: “time range” (pars. [0020], “the timeline” is interpreted as the time range, [0022], “identifying a time range and object(s)…”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Liang with the teachings of Regni including the above indicated feature for facilitating to expedited search, identification, accessing, and retrieval of the database log records more efficiently (Liang: pars. [0020-0022]).

Claims 13-14 are rejected in the same analysis of above claims 3-4; and therefore, the claims are rejected on that basis.

Claims 16-18 are rejected in the analysis of above claims 9-11, and the claims are rejected on that basis.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if and only if: a/ rewritten in independent form including all of the limitations of the base claim and the any intervening claims; and b/ must overcome the above indicated rejections under 35 U.S.C. §101 as being abstract idea.
The combined limitations in both claims 19 and 20 together, that are the same limitations in claim 12, are also objected to as being dependent upon a rejected base claim, but would be allowable if and only if: a/ rewritten in independent form includes the all combined limitations in both claims 19 and 20 together with the all limitations of the base claim and the any intervening claims as well; and b/ must overcome the above indicated rejections under 35 U.S.C. §101 as being abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169